1.	Claims 1, 3-11 and 13-20 are allowed. 

2.	The following are the examiner’s statement of reason for allowance: The primary reason independent claims are allowed, because closest reasonable prior arts in the record 20180152950 and 20040048568 either individually or in combination fail to teach a use equipment (UE) and a method of the UE intended for transmitting contention-based data in a wireless communication system to which a non-orthogonal multiple access scheme is applied, the method comprising: a fourth reference signal is selected based on the fourth field and the maximum number of the reference signals, and wherein until the contention based data does not collide with data of another UE, 
the contention based data is transmitted by sequentially using the first reference signal, 
the second reference signal, the third reference signal, and the fourth reference signal.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/Examiner, Art Unit 2466                                                                                                                                                                                                        

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466